Dickerson, J.
The facts admitted by the demurrer *356would not authorize the rejection of the report of the referee; a fortiori, the Court will not grant a review. The "mistake” alleged was the fault of the petitioner’s counsel,- which the Court will not cure.
It does not appear that the newly discovered evidence is admissible, or that it is not cumulative; nor is the Court furnished with the whole evidence before the referee, to enable it to determine whéther the evidence is cumulative.

Exceptions overruled.

Appleton, C. J., Cutting, Walton and Danforth, JJ., concurred.